Title: To John Adams from United States Congress, March 1792
From: United States Congress
To: Adams, John


            
               
               March 1792
            
            Mr: BassettNoBradleyNo" Burr.No" Butler.No" Cabot.No" Carroll.Aye" Dickinson.Aye" Ellsworth.No" Few.No" Foster.No" Gunn.No" Hawkins.No" Henry.Aye" Johnston.Aye" Izard.No" King.No" Langdon.No" Lee.Aye" Monroe.Aye" Morris.Aye" Read.NoRobinsonNo" Rutherford.No" Stanton.No" Sherman.No" Strong.No" Wingate.No
            
            20 N7 A.After apportionment in the amendt. made by dividing the whole or aggregate numbers of the people in the United States by  thirty thousand, and apportioning them among the several States by  that ratio, untill they shall respectively have the number to which it will entitle them, and the residue of said members among those States having the highest fractions—On motion to amend the amendt. last agreed to by inserting these words after the word apportionmentYeas & Nays No 2
            
               
            
            
         